Citation Nr: 1756802	
Decision Date: 12/08/17    Archive Date: 12/15/17

DOCKET NO.  14-10 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to August 31, 2010 for the award of service connection for coronary artery disease, status post coronary artery bypass and myocardial infarction associated with herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in May 2017.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The current effective date of August 31, 2010, is based on the liberalizing law adding ischemic heart disease to the list of presumptive disabilities associated with exposure to tactical herbicide agents.

2.  The Veteran's presumed exposure to tactical herbicide agents occurred in the Korean Demilitarized Zone (DMZ) during the Vietnam War; the Veteran is not a "Nehmer" class member. 


CONCLUSION OF LAW

The criteria for assignment of an effective date earlier than August 31, 2010 for the award of service connection for coronary artery disease, status post coronary artery bypass and myocardial infarction associated with herbicide exposure, have not been met. 38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.1 , 3.114, 3.151, 3.155, 3.400 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Veteran was sent a notice letter in March 2010 concerning his underlying claim of entitlement to service connection, which was subsequently granted in a January 2011 rating decision.  Because service connection was granted, the claim is substantiated and no additional notice is required as to the downstream issue involving entitlement to an earlier effective date.  A case-specific notice is not otherwise required, and any other notice defect is deemed not prejudicial.  See 38 U.S.C. § 5103; see also VAOPGCPREC 6-2014; Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the duty to notify is satisfied.

VA has also met the duty to assist the Veteran in the development of the record.  The Veteran's available service treatment records (STRs) and all other evidence needed to resolve the appeal, including the relevant VA and private treatment records, have been obtained.  The Veteran has not undergone a VA examination specifically in connection with the appeal for an earlier effective date, but the Board finds that an examination is unnecessary.  A VA examination would only be needed to inform the question of when ischemic heart disease first manifested, but that issue is not central to resolution of the appeal and that fact is not in dispute.  The disposition of the appeal turns on the basis of when a liberalizing law became effective and whether the Veteran is a member of a class for which an exception to the usual effective date provisions has been codified.  As such, the evidence of record is found to be adequate to fully resolve the appeal, and no further VA examination is necessary.  See 38 C.F.R. § 3.159(c)(4) (2017).

Otherwise, the evidence currently of record is adequate to resolve the appeal. 
For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time.


II.  Claim for an Earlier Effective Date for the Award of Service
 Connection for Coronary Artery Disease Associated
 with Herbicide Exposure in the Korean DMZ

Generally, the effective date of an award of service connection will be the day following separation from active service if the claim is received within one year of separation from service; otherwise it will be the latter of the date the claim was received or the date entitlement arose.  38 U.S.C. § 5110(a) (2012); 38 C.F.R. § 3.400 (2017).  For reopened claims, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later, except in limited situations provided in 38 U.S.C. § 20.1304(b)(1).  See 38 C.F.R. § 3.400(r). 

Where compensation is awarded or increased pursuant to a liberalizing law, or a liberalizing VA issue approved by the Secretary or by the Secretary's direction, the effective date of such award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  38 C.F.R. § 3.114(a).  Where compensation is awarded or increased pursuant to a liberalizing law or VA issue which became effective on or after the date of its enactment or issuance, in order for a claimant to be eligible for a retroactive payment under these provisions, the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement. Id.  These provisions are applicable to original and reopened claims as well as claims for increase. Id.  If a claim is reviewed on the initiative of VA under this section within 1 year from the effective date of the law or VA issue, or at the request of a claimant received within 1 year from that date, benefits may be authorized from the effective date of the law or VA issue.  See 38 C.F.R. § 3.114(a)(1). 

A veteran bears the evidentiary burden to establish all elements of a claim.  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give the appellant the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).

The current effective date of the award of service connection for the Veteran's coronary artery disease, August 31, 2010, was assigned on the basis that this is the effective date of the liberalizing law adding ischemic heart disease to the 38 C.F.R. § 3.309(e) list of disabilities presumptively related to exposure to tactical herbicide agents.  After careful consideration, the Board must find that an earlier effective date cannot be assigned.

Historically, the claims file shows that the Veteran filed an original application for VA pension benefits for coronary artery disease in February 1998.  In a June 1998 rating decision, the RO granted nonservice-connected pension at 100 percent for arteriosclerotic heart disease.  The Veteran filed a claim for entitlement to service connection for coronary artery disease/arteriosclerotic heart disease in November 2000, which was then denied by the RO in an April 2001 rating decision on the basis that the disorder did not arise during or within one year of service and was not caused by service.  The Veteran filed the instant claim in March 2010.  The RO awarded service connection for the Veteran's coronary artery disease in the January 2011 rating decision here on appeal, on the basis that the Veteran was presumptively exposed to tactical herbicide agents during his service in the Korean Demilitarized Zone and was subsequently diagnosed with ischemic heart disease.

Ischemic heart disease was added to the list of disabilities subject to presumptive service connection based on herbicide exposure pursuant to a final rule published and made effective on August 31, 2010.  See 75 Fed. Reg. 53202 (Aug. 31, 2010). The effect of this amendment was to liberalize the law, establishing presumptive service connection for ischemic heart disease based on herbicide exposure by amending 38 C.F.R. § 3.309(e).  Id.  

Under the general effective date rules pertaining to entitlement under a liberalized law, because the liberalizing law became effective on August 31, 2010, after the Veteran filed his claim in March 2010, the Board cannot assign an effective date earlier than August 31, 2010 for the award of service connection unless he qualifies for an exception to these provisions.  See 38 C.F.R. § 3.114(a)(1); See 75 Fed. Reg. 53202.

In cases involving presumptive service connection due to herbicide exposure, the provisions of 38 C.F.R. § 3.816 set forth an exception to the aforementioned effective date provisions concerning liberalizing law.  38 C.F.R. § 3.816 sets forth the effective date rules required by orders of the United States District Court in the class-action case of Nehmer v. U. S. Department of Veterans Affairs, No. CV-86- 6160 (N.D. Cal. May 17, 1991).  That section only applies to "a Vietnam veteran who has a covered herbicide disease," which does not include veterans with service in the Korean DMZ unless they also had service in Vietnam. See 38 C.F.R. § 3.816(b)(1)(i) (emphasis added); see also Herbicide Exposure and Veterans with Covered Service in Korea, 76 Fed. Reg. 4245 (Jan. 25, 2011) (amending VA regulations regarding herbicide exposure of certain veterans who served in or near the Korean DMZ and regulations regarding spina bifida in their children, but not the regulations pertaining to Nehmer); accord VA Training Letter 10-04, attachment #2, Eligibility Requirements for Retroactive Payment Purposes (defining Nehmer class members as those who served in the Republic of Vietnam or on "ships associated with service in Vietnam and exposure to herbicide agents"); Nehmer Supplemental Training, Training Letter 10-04 Addendum: Prepared by the Nehmer Project Management & Policy Team May 3, 2013 (advising that "If review of the Veteran's service dates and locations was done in the past claims and file shows VBA already has been notified of Thailand, Korea or locations other than Republic of Vietnam (RVN), there is no need to re-develop even if granted s/c due to herbicide exposure previously.  Nehmer class members can only include RVN service members.").

Although the Veteran is presumed to have been exposed to herbicides during his service in the Korean DMZ, and is diagnosed with a covered herbicide disease, he is not a Nehmer class member for purposes of assigning an earlier effective date under 38 C.F.R. § 3.816, as his military service did not include service in the Republic of Vietnam.  See Nehmer v. Veterans Administration of the Gov't of the United States, 284 F. 3d 1158 (9th Cir. 2002).  Because the Veteran is not a Nehmer class member, the Board cannot assign an earlier effective date under the provisions of 38 C.F.R. § 3.816.  

In light of the foregoing, the Board is unable to assign an effective date earlier than August 31, 2010 for the award of service connection for coronary artery disease,  even when resolving all reasonable doubt in the Veteran's favor.  The law requires that the effective date can be no earlier than that date, when ischemic heart disease was added to the list of diseases presumptively related to exposure to tactical herbicide agents.  See 38 C.F.R. § 3.114; see also 38 U.S.C. § 5110; 38 C.F.R. § 3.400.  While the Board is sympathetic to the argument raised at the Board hearing by the Veteran's attorney representative, that veterans exposed to herbicides in the Korean DMZ should be treated the same as those veterans who were exposed to herbicides in the Republic of Vietnam, the Board is bound by present law.  Therefore, the claim for an effective date prior to August 31, 2010 for the award of service connection for coronary artery disease related to exposure to tactical herbicide agents must be denied.
 
ORDER

An effective date prior to August 31, 2010 for the award of service connection for coronary artery disease status post coronary artery bypass and myocardial infarction associated with herbicide exposure is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


